DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Ruzich (Reg. 54,416) on March 09, 2021.
The application has been amended as follows: 

1. (Previously Presented) A method comprising: 
receiving, by a first vehicle, a wireless message from a delivery notification system  that includes an expected identifier and a time period for delivery to the first vehicle; 
receiving, from a second vehicle, a basic safety message (BSM) that includes a unique identifier of the second vehicle; 
responsive to determining a match between the unique identifier from the BSM to the expected identifier from the wireless message, unlocking, by an electronic trunk lock of the first vehicle, a trunk of the first vehicle for a predetermined amount of time, based on the time period for delivery; and 
measuring, by a scale in the first vehicle, a subsequent weight of a package placed in the trunk of the first vehicle.  
2. (Currently Amended) The method of claim 1, wherein the wireless message further includes an expected weight of the package and further comprising: 

responsive to the difference occurring, transmitting an electronic message to a delivery security system that compares the subsequent weight to an expected weight.  
3. (Previously Presented) The method of claim 1, wherein the second vehicle is an autonomous vehicle.  
4. (Previously Presented) The method of claim 1, wherein the second vehicle is a delivery vehicle.  
5. (Previously Presented) The method of claim 1, wherein the first vehicle is parked and further comprising transmitting, by the first vehicle, global positioning system data that describes a location of the first vehicle with space-level accuracy.  
6. (Previously Presented) The method of claim 1, further comprising transmitting, by the first vehicle, a location of the first vehicle with space-level accuracy.
7. (Currently Amended) The method of claim 1, wherein the wireless message further includes a digital image of a courier delivering the package and further comprising: 
capturing, by a backup camera of the first vehicle, a digital image of a driver of the second vehicle; and 
determining a match between the digital image of the courier and the digital image of the driver of the second vehicle, wherein unlocking the electronic trunk lock is further responsive to determining the match.  
8. (Previously Presented) The method of claim 1, wherein the first vehicle is parked.  
9. (Previously Presented) The method of claim 2, wherein responsive to the subsequent weight being different from the expected weight, a notification is sent to one or more of a delivery notification system, a courier, and a driver.  

11. (Previously Presented) A system comprising: 
a first radio of a first vehicle; 
an electronic trunk lock operable to lock and unlock a trunk of the first vehicle; and 
an onboard unit of the first vehicle that is communicatively coupled to the first radio and the electronic trunk lock, the onboard unit including a non-transitory memory storing computer code which, when executed by the onboard unit causes the onboard unit to execute steps comprising: 
receiving, by the first radio, a wireless message from a delivery notification system that includes an expected identifier and a time period for delivery to the first vehicle; 
receiving, from a second vehicle, a basic safety message (BSM) that includes a unique identifier of the second vehicle; 
responsive to determining a match between the unique identifier from the BSM to the expected identifier from the wireless message, providing instructions to the electronic trunk lock to unlock the trunk of the first vehicle for a predetermined amount of time, based on the time period for delivery; and measuring, by a scale in the first vehicle, a weight of a package placed in the trunk of the first vehicle.  
12. (Previously Presented) The system of claim 11, wherein the BSM is transmitted by a second radio of the second vehicle.  
13. (Previously Presented) The system of claim 11, wherein the second vehicle is a delivery vehicle.  
14. (Previously Presented) The system of claim 11, wherein the first vehicle is parked and further comprising additional computer code stored on the non-transitory memory which, when executed by the onboard unit causes the onboard unit to execute additional steps comprising transmitting, by the 
15. (Previously Presented) The system of claim 11, further comprising additional computer code stored on the non-transitory memory which, when executed by the onboard unit causes the onboard unit to execute additional steps comprising transmitting, by the first radio, a location of the first vehicle with space-level accuracy.  
16. (Previously Presented) A non-transitory memory encoded with a computer program, the computer program comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
receiving, by a first vehicle, a wireless message from a delivery notification system that includes an expected identifier and a time period for delivery to the first vehicle; 
receiving, from a second vehicle, a basic safety message (BSM) that includes a unique identifier of the second vehicle; 
responsive to determining a match between the unique identifier from the BSM to the expected identifier from the wireless message receiving the BSM, providing instructions to an electronic trunk lock of the first vehicle to unlock a trunk of the first vehicle for a predetermined amount of time, based on the time period for delivery; and 
measuring, by a scale in the first vehicle, a weight of a package placed in the trunk of the first vehicle.  
17. (Previously Presented) The non-transitory memory of claim 16, wherein the second vehicle is a delivery vehicle.  
18. (Previously Presented) The non-transitory memory of claim 17, wherein the second vehicle is an autonomous vehicle.  

20. (Previously Presented) The non-transitory memory of claim 19, further comprising additional instructions stored on the non-transitory memory which, when executed by the one or more processors causes the one or more processors to execute additional operations comprising transmitting, by the first vehicle, a location of the first vehicle with space-level accuracy.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Habbaba et al. (U.S. P.G. Pub 2019/0311327 A1), Carrier et al. (U.S. P.G. Pub. 2019/0244172 A1), Canis et al. (U.S. P.G. Pub. 2017/0230831 A1), Bergerhoff et al. (U.S. P.G. Pub. 2016/0098870 A1), Stumpert et al. (U.S. P.G. Pub. 2007/0257774 A1), and Synesis Partners LLC, "5.9 GHz Dedicated Short Range Communication Vehicle-based Road and Weather Condition Application Messaging Requirements," University of Virginia, Final Version 2, Published August 2013, Accessed March 2021, URL: http://www.cts.virginia.edu/wp-content/uploads/2014/04/PFS_DSRC02_Task1_Messaging_Reqs_007-101-02.pdf
Habbaba discloses using the DSRC messages sent from a receiving vehicle to allow a delivery vehicle to locate the receiving vehicle and verifying the delivery driver at the receiving vehicle in order to allow the delivery driver to deliver a package to the trunk of the receiving vehicle (Habbaba [0015]-[0019], [0022]-[0024], [0026]-[0029], [0034], [0042]-[0043], [0047], [0049], [0052], [0076]).
Carrier discloses using weight based confirmation of a delivery to the trunk of a vehicle (Carrier [0013], [0028], [0030]).
Canis discloses restricting the time period for delivery to a receiving vehicle (Canis [0014], [0023], [0032], [0061])
Bergerhoff discloses a delivery vehicle exchanging credentials with a receiving vehicle to access the receiving vehicle (Bergerhoff [0043], [0046], [0112], [0122], [0124], [0139]-[0140], [0142]-[0143]). Examiner notes that Applicant’s remarks filed January 15, 2021 regarding Bergerhoff on page 11 are persuasive.
Stumpert discloses a receiving vehicle placing restrictions on key usage (Stumpert [0090])
Synesis Partners discloses the information provided in a basic safety message and various DSRC messages (Appendix B).
As per claims 1, 11, and 16 the closets prior art of record does not teach suggest, or disclose the combination of limitations that includes a receiving vehicle receiving a basic safety message from a delivery vehicle that contains a unique identifier of the delivery vehicle and determining a match between the identifier in the basic safety message sent from the delivery vehicle and the expected identifier. Specifically, it would not have been obvious to combine the references such that the receiving vehicle would receive an identifier from a basic safety message of a delivery vehicle. 
Claims 2-10 are dependent upon claim 1 and thus have all the limitations of claim 1 and are allowable for that reason. Claims 12-15 are dependent upon claim 11 and thus have all the limitations of claim 11 and are allowable for that reason. Claims 17-20 are dependent upon claim 16 and thus have all the limitations of claim 16 and are allowable for that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Synesis Partners LLC, "5.9 GHz Dedicated Short Range Communication Vehicle-based Road and Weather Condition Application Messaging Requirements," University of Virginia, Final Version 2, Published August 2013, Accessed March 2021, URL: http://www.cts.virginia.edu/wp-content/uploads/2014/04/PFS_DSRC02_Task1_Messaging_Reqs_007-101-02.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628